MEMORANDUM OPINION
                                       No. 04-11-00646-CV

                                   Timothy Dewayne WYATT,
                                           Appellant

                                                 v.

Placido SAMANIEGO, Jr., Kevin Masters, Joe L. Alfaro, Paul S. Chavarria, Alfredo Pena, and
                                 Christina Moore,
                                     Appellees

                    From the 218th Judicial District Court, Karnes County, Texas
                                Trial Court No. 10-04-00063-CVK
                               Honorable Ron Carr, Judge Presiding

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Sandee Bryan Marion, Justice
                 Phylis J. Speedlin, Justice

Delivered and Filed: September 28, 2011

DISMISSED FOR LACK OF JURISDICTION

           In the underlying case, Appellant Timothy Dewayne Wyatt, an inmate, sued Appellees

Placido Samaniego, Jr., Kevin Masters, Joe L. Alfaro, Paul S. Chavarria, Alfredo Pena, and

Christina Moore pursuant to Chapter 14 of the Texas Civil Practice and Remedies Code. In

response to the lawsuit, Appellees moved for a partial dismissal under Chapter 14. On April 15,

2011, the trial court granted the motion and signed an “Order of Partial Dismissal.” On June 28,

2011, Wyatt filed a notice of appeal. And, on August 19, 2011, the trial court signed an order
                                                                                    04-11-00646-CV


reinstating one of Wyatt’s claims. Thus, Wyatt is appealing from an interlocutory order that does

not dispose of all parties and causes of action. Interlocutory orders may be appealed only if a

specific statute authorizes such an interlocutory appeal. Here, Chapter 14 specifically states that

an order that dismisses a claim “is not subject to interlocutory appeal by the inmate.” TEX. CIV.

PRAC. & REM. CODE ANN. § 14.010 (c). Therefore, we dismiss this appeal for lack of jurisdiction.



                                                     PER CURIAM




                                               -2-